PER CURIAM.
We sua sponte consolidate these appeals and reverse and remand for entry of judgment in favor of appellant. We agree with the appellant that the trial court’s construction of the contract in question would render the contract unenforceable as a matter of law. See Pick Kwik Food Stores, Inc. v. Tenser, 407 So.2d 216 (Fla. 2d DCA 1981) (where one party has unrestricted right to terminate a contract at any time, contract is void for lack of mutuality of obligation), rev. denied, 415 So.2d 1361 (Fla.1982); also see Wright & Seaton, Inc. v. Prescott, 420 So.2d 623 (Fla. 4th DCA 1982).
ANSTEAD, HERSEY and PARIENTE, JJ., concur.